DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2019 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Page 15 the last two paragraphs into page 16, applicant describes the dry side to be element 72 and wet side to be element 79 as seen in figure 8a and 8e. On start of page 16, applicant describes the battery holder 71 is on the wet side (79) and the holder 77 is on the dry side (72). However, this is the opposite when considering figure 8e.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the details of claim 26 such that 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 29 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: of how the sealing gasket is attached to the circuit board and the tank to provide this waterproofing/sealing feature. It is believe that at least limitation of claim 12 feature is required in the independent claims in order to properly operate the electrical interface apparatus as claimed. 
Regarding claim 18 and its dependent claims, applicant has made claim 18 an independent claim which appeared to be a dependent claim (i.e. since this claim recited “…of any preceding claim”), since applicant has attempted to make claim 18, however, there seems to be disconnect of essential structural relationship. For example, how is the electrical interface, the circuit board, the sealing gasket and the tank are in relationship to one another. This creates ambiguity and it is believed that this claim is not in the best form.  The office recommends amending claim 18 so it is dependent on claim 1 or any claims dependent on claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. US Pub 2010/0101759.
Regarding claim 26, Campbell (figures 1-4) teaches, 
An connection circuit board (element 330) for use with an electronic device (components provided on the 330 that are indicated by dotted lines on figure 3b) that is configured to be immersed in a fluid within a tank (figure 3a, 4 such that housing 310 is the tank which has fluid and thereby the board and device immersed in the fluid within the tank), the electronic device (dotted line components) having a connection port (the connection ports of each electronic device such as the ram ports or the processor ports, figure 3b) configured to receive and electrically couple at least one electrical connection (wires of the connections that is provided between the device and the circuit board 330 and the port 316/317 used to connect to the electrical component (battery/power network, etc.)) of the electronic device to an electrical component (figure 2, 4 and 5, such that the electrical component is the network and power supply (paragraph 30) that is provided on the rack) and the connection circuit board (330) being configured to be received at the connection port (the pin connection/port connection where the electronic devices are mounted) and thereby electrically couple with the at least one electrical connection of the electronic device (figure 3), the connection circuit board (330) further comprising connections to electrically couple the at least one electrical connection of the electronic device to the electrical component located external to the tank (figure 2-3, such that the electrical pins provided on the circuit board and the pins/port .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US Pub 2010/0101759 (provided in the IDS) in view of Shelnutt et al. US Pub 2017/0181327.
Regarding claim 27, 
Campbell teaches the electrical component is a power supply (figure 2, paragraph 30). 
Campbell does not explicitly teach the electrical component is a battery. However, use of a battery as the power supply is not new. 
Shelnutt et al. in similar field of rack teaches a battery used as a power supply (paragraph 8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a battery as taught by Shelnutt in the device of Campbell such would ensure that no power is disturbed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. More specifically prior arts cited in the foreign office’s reports such that the Chinese patent office, the Japanese patent office and the WIPO report are relevant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841